ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant files his motion herein and insists that the testimony is insufficient to show his guilt.
*509He also insists that he was in jail in Dallas County on December 10, 1947, the date that the state claimed he committed the herein charged offense, and that he was not released therefrom until December 14, 1947. The record is replete with evidence that he was discharged from such jail on December 4, 1947, and was at large on numerous dates prior to December 10, 1947. It is also shown by the record that appellant was ordered to be released by the sheriff on December 4, 1947; that he made bond on such date in another case, such bond being signed by two sureties on December 4, 1947, and approved by the sheriff. There was some kind of an effort made to show that the date of this release was December 14, 1947, but the proof seems conclusive that December 4th was the correct date of such release. This being true, the contention fails that appellant could not have committed this offense on December 10, 1947. We adhere to the views expressed in the majority opinion herein.
The motion for a rehearing will therefore be overruled.